PER CURIAM.
The final order under review dismissing the action below is reversed and the cause is remanded for further proceedings upon a holding that the defendant Henry Corona Muro, a resident of Puerto Rico, was not entitled to have the action below dismissed for improper venue under Section 47.061, Florida Statutes (1981), as the trial court concluded, because the defendant Muro is not a resident of the state of Florida and the above statute is inapplicable to nonresidents of the state of Florida. Cousins Mortgage and Equity Investments v. Florida First National Bank at Pensacola, 324 So.2d 139 (Fla. 1st DCA 1975).
Reversed and remanded.